vb va : Ase

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified): ae ae Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Mauricio Enrique Fausto-Luna Case Number: 3:20-mj-20227
Richard J Boesen

 

Defendant's Attorney

REGISTRATION NO. 9371 8298

ue DEFENDANT:
I] pleaded guilty to count(s) 1 of Complaint

L was found guilty to count(s)

 

after a plea of not guilty. |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section . Nature of Offense | ‘ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
‘C1 The defendant has been found not guilty 0 on count(s) |
[] Count(s) — dismissed on the motion of the United States.
IMPRISONMENT

. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ./
Ve

y Of 6
L) TIME SERVED PA / - days

 

XI Assessment: $10 WAIVED & Fine: WAIVED

i Court recommends USMS, Ik. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT Is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 31, 2020

 

 

oo, / Date of Imposition of Sentence
«ce 4
Received . SS
DUM SS : HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : ae - 3:20-mj-20227

»
oy
é

 
